—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J), rendered April 8, 2008, convicting him of robbery in the first degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The record does not support the defendant’s claim that he was deprived of the effective assistance of counsel because of various alleged errors of his trial counsel. Viewing the totality of the evidence, the law, and the other circumstances of the case, the defendant received meaningful representation (see generally People v Benevento, 91 NY2d 708, 714 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]; see also People v Lane, 60 NY2d 748 [1983]; People v Thomas, 186 AD2d 602, 602-603 [1992]; People v Taylor, 167 AD2d 363 [1990]). Santucci, J.P., Dickerson, Chambers and Sgroi, JJ., concur.